Judgment, Supreme Court, Bronx County (Harold Silverman, J.), rendered May 24, 1995, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree, and sentencing him to a term of IV3 to 4 years, unanimously affirmed.
During defendant’s direct examination of a defense witness, the court properly precluded questions that called for the states of mind of the witness himself and another person, where neither state of mind had any relevance. Defendant’s claim that the court improperly precluded elicitation of a conversation between defendant and the defense witness that would have been relevant to defendant’s claim of temporary lawful possession of a weapon, in that it would have shown defendant’s state of mind at the time of his arrest, is unpreserved due to the absence of an offer of proof (People v George, 67 NY2d 817), and we decline to review it in the interest of justice. Were we to consider it, we would find that these issues were covered by defendant’s own testimony. We note the overwhelming evidence of defendant’s guilt.
The court’s marshaling of the evidence was sufficiently balanced and could not have deprived defendant of a fair trial (People v Saunders, 64 NY2d 665, 667). Concur — Ellerin, P. J., Rosenberger, Nardelli, Mazzarelli and Andrias, JJ.